United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-3234
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the Western
                                        * District of Missouri
Ronald D. Lang,                         *    [UNPUBLISHED]
                                        *
             Appellant.                 *
                                   ___________

                          Submitted: March 4, 2003
                              Filed: April 7, 2003
                                   ___________

Before McMILLIAN, MURPHY, and RILEY, Circuit Judges.
                          ___________

PER CURIAM.

       Ronald D. Lang appeals from the final judgment entered in the District Court1
for the Western District of Missouri after he pleaded guilty to conspiring to
manufacture and distribute methamphetamine, in violation of 21 U.S.C. §§ 841 and
846. The district court sentenced Lang to 168 months imprisonment and 3 years
supervised release. Counsel has moved to withdraw on appeal pursuant to Anders v.
California, 386 U.S. 738 (1967), and has filed a brief raising a claim of ineffective
assistance of counsel at sentencing. Lang has moved for appointment of substitute

      1
      The Honorable Nanette K. Laughrey, United States District Judge for the
Western District of Missouri.
counsel, contending counsel was ineffective for failing to present evidence and
witnesses that Lang had requested. For the reasons discussed below, we affirm the
judgment of the district court.

       Because the record is undeveloped as to the alleged ineffective assistance of
counsel, we decline to address the issue in this direct criminal appeal. See United
States v. Woods, 270 F.3d 728, 730 (8th Cir. 2001) (except where miscarriage of
justice would obviously result or outcome would be inconsistent with substantial
justice, ineffective assistance issues are more appropriately raised in collateral
proceedings), cert. denied, 535 U.S. 948 (2002). Moreover, we have reviewed the
record independently for any nonfrivolous issues, see Penson v. Ohio, 488 U.S. 75
(1988), and we have found none.

      Accordingly, we grant counsel’s motion to withdraw; we deny Lang’s motion
for substitute counsel; and we affirm.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -2-